Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-6, 9-18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0012603 to Reisner in view of U.S. Patent Pub. 2003/0169575 to Ikuta.

With respect to claim 1, Reisner teaches a filter stage for a radio-frequency device comprising: 
a substrate (figures 10-11, 18, paragraphs [0015]-[0017], [0027]-[0030]) including a multiple layers (paragraphs [0091]–[0096]); and first and second filter devices (first and second stage filters 130a-b) mounted on the substrate with respective support structures, such that at least a portion of the second filter device is positioned in a space defined by an underside of the first filter device (i.e., the second filter lies within a first filter, see figures 10-14 and 18; and see paragraphs [0077]-[0078]) and the support structures (172, 176, 220) for the first filter device.

“each of the support structures for the first filter device dimensioned to provide sufficient height in the space to accommodate the second filter device, and including a metal structure and a solder structure, the metal structure having a melting point higher than that of the solder structure to prevent collapse of the first filter device onto the second filter device if the solder structure fails”, it is first noted that as shown and described in Reisner, each support structure for the first filter “provides sufficient height to accommodate the second filter”, as recited.  Regarding the “metal structure and solder”, see for example, sections [0088]-[0094] of Reisner which teach that the first filter’s electrical contacts 206 are soldered, which would be made of a conductive metal material, such as copper.  Additionally, regarding the newly added language that the melting point of metal is higher than that of the solder, this is an implicit quality of solder (as if this was not true, soldering the metal structure would destroy/melt the support structure and would not accomplish the purpose of securing the metal support with solder, as desired).
However for completeness, in an analogous art, Ikuta teaches a multi-level RF device which includes solder mounts.  As in Fig. 1, and as described in paragraphs [0041] and [0046]-[0047], Ikuta teaches that a solder part 3 is part of a mounting for the stacked RF components.  

Therefore, as both Reisner and Ikuda teach multi-level devices which include solder mounts, it would have been obvious to one of ordinary skill in the art to use solder structures for mounting for the reasons as taught in both references.  

With respect to claim 5, Reisner teaches the cavity has a depth that is approximately the same as a thickness of the first layer, such that an upper surface of the second layer is or close to the floor of the cavity (figures 10-11).

With respect to claim 6, Reisner teaches the first filter device is mounted on an upper surface of the first layer (figures 10-14; paragraphs [0076]-[0078]).

With respect to claim 10, Reisner teaches the first filter includes a transmit filter, and the second filter device includes a receive filter (figure 3; paragraphs [0060]-[0062]).

With respect to claim 11, Reisner teaches the transmit filter is configured to support a plurality of respective frequency bands, and the receive filter is configured to support a plurality of respective frequency bands (paragraphs [0100]-[0101]).

With respect to claim 12, Reisner teaches the frequency bands associated with the transmit filter are the same as the frequency bands associated with the receive filters (paragraphs [0100]-[0101]).

With respect to claim 13, Reisner teaches the first filter does not include any receive filter, and the second filter does not include any transmit filter (figure 3).



With respect to claims 15-18, 25 and 29, claims 15-18, 25 and 29 are the corresponding claims which correspond to claims 1, 5-7 and 10-14 above, therefore, they are also rejected (see also figures 16-17 and paragraphs [0086]-[0090]) and see paragraphs [0089] and [0094] for solder reflow operations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646